UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
JOHNNY RAY CHANDLER, SR.,           )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                 Civil Action No. 06-0664 (PLF)
                                    )
UNITED STATES PAROLE                )
 COMMISSION, et al.,                )
                                    )
      Defendants.                   )
___________________________________ )


                           MEMORANDUM OPINION AND ORDER

               The Court issued an Opinion and an accompanying Order on August 8, 2014,

granting in part and denying in part Mr. Chandler’s motion for summary judgment. Chandler v.

U.S. Parole Comm’n, 60 F. Supp. 3d 205 (D.D.C. 2014); Order [Dkt. No. 162]. The Court

granted summary judgment to Mr. Chandler on his Fifth Amendment procedural due process

claim. See Chandler v. U.S. Parole Comm’n, 60 F. Supp. 3d at 214-24. The Court denied him

summary judgment, however, on his claim brought under the Administrative Procedure Act,

which was premised on the theory that the District of Columbia’s Sex Offender Registration Act

of 1999 “impliedly restricts USPC’s authority to prescribe conditions of parole, when those

conditions implicate the sex offender label or other conditions associated with that label.” Id. at

213. The Court concluded that “there is no basis in the D.C. Code or elsewhere to draw such a

connection between SORA and the separate statutory and regulatory provisions governing

USPC’s authority to prescribe conditions of parole.” Id. at 213-14.
               But given that the defendants had neither filed a cross-motion for summary

judgment nor a motion to dismiss either or both of Mr. Chandler’s claims, the Court did not enter

judgment in favor of USPC with respect to the statutory claim, nor did it dismiss the claim.

Chandler v. U.S. Parole Comm’n, 60 F. Supp. 3d at 214 & n.6. Notwithstanding the fact that no

final judgment was entered in the case, both the defendants and Mr. Chandler (operating pro se,

despite being represented by counsel) filed notices of appeal from the Court’s Opinion and

Order. See Defendants’ Notice of Appeal (Oct. 7, 2014) [Dkt. No. 165]; Chandler’s Pro Se

Notice of Appeal (Sept. 19, 2014) [Dkt. No. 167]. The D.C. Circuit subsequently granted the

defendants’ motion to dismiss their appeal. See Order, No. 14-5255 (D.C. Cir. Oct. 29, 2014)

[Dkt. No. 169]. And Mr. Chandler’s pro se appeal recently was dismissed for lack of

prosecution. See Order, No. 14-5264 (D.C. Cir. July 6, 2015).

               In view of this procedural history, the Court will direct the parties to meet and

confer, and then to file a joint status report setting forth their respective views on how the

remainder of this case should proceed. The parties’ joint status report shall specifically address

the disposition of Mr. Chandler’s statutory claim, as to which judgment was denied to Mr.

Chandler, yet which has not been formally resolved. Accordingly, it is hereby

               ORDERED that the parties shall meet and confer, and that, on or before

September 4, 2015, they shall file a joint status report addressing these issues.

               SO ORDERED.



                                                               /s/______________________
                                                               PAUL L. FRIEDMAN
DATE: August 21, 2015                                          United States District Judge




                                                  2